Title: From James Madison to Joseph Delaplaine, 22 October 1816
From: Madison, James
To: Delaplaine, Joseph



Sir 
Washington Oct. 22. 1816

I have recd. your letter of the instant.  I had previously recd. a copy of the first half volume of the Repository.
Of the general object of a work, which is to exhibit the likenesses & lives of selected Individuals, it would be superfluous to express an approbation.  In the execution of the work, the essential merit must of course depend on the propriety of the selections, on the discriminating care with which biographical materials are used, and on the justness and impartiality of the observations, which may be mingled with the facts.  Being unable at present, & expecting to be so for some time, to peruse the recd. specimen of the Undertaking, I cannot say more than that the characters brought to view are worthy of a place in it; and that from a few pages as they offered themselves, I judge very favorably of the capacities of the pen from which they proceed.
I have dropped you these lines, that I might not fail altogether in attention to the wish which you expressed.  But as they are evidently without importance in any respect, that consideration alone will excuse me to you, for requesting that they may not be put into Print.  Accept my friendly respects

James Madison

